EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Irina Britva on 12 August 2022.
The application has been amended as follows: 

The specification has been amended in the following manner:
The term “risiquimod” has been deleted and replaced with – resiquimod –
on page 74, paragraph 0197, page 89 paragraphs 0238 and 0240, page 128 paragraph 0378, and page 130 paragraph 0400 of the instant specification.


The claims have been amended in the following manner:
A) Claim 1 has been amended in the following manner:
Claim 1 (Amendment): A method of delivering an anti-cancer agent or detectable agent to a tumor associated macrophage of [[  ]] a subject in need thereof, said method comprising intraperitoneally administering to said subject a therapeutically effective amount of an anionic non-functionalized nanoparticle composition wherein the nanoparticle comprises the anti-cancer agent or detectable agent, wherein the average longest dimension of the nanoparticle composition is from about 400 nm to about 800 nm, thereby delivering said anti-cancer agent or detectable agent to said tumor associated macrophage of said subject.

B) Claim 2 is allowed without further amendment.

C) Claims 3-4 have been canceled without prejudice or disclaimer.

D) Claim 5 is allowed without further amendment.

E) Claims 6-8 have been canceled without prejudice or disclaimer.



F) Claim 9 has been amended in the following manner:
Claim 9 (Amendment): The method of claim 1, wherein the nanoparticle [[ ]] comprises silica, iron, gold, poly(lactic-co-glycolic acid) (PLGA), phospholipid, or polystyrene.

G) Claims 10-14 have been canceled without prejudice or disclaimer.

H) Claim 15 has been amended in the following manner:
Claim 15 (Amendment): The method of claim 1, wherein the [[ ]] anti-cancer agent [[ ]] is imiquimod, resiquimod, or oseltamivir.

I) Claims 16-69 have been cancelled without prejudice or disclaimer.

The following new claims have been added.

J) Claim 70 (New): The method of claim 1, wherein said anticancer agent is a nucleic acid, antibody, polymer, protein, steroid, or a small molecule.



K) Claim 71 (New): The method of claim 1, wherein said anti-cancer agent is a JAK2 inhibitor, a STAT3 inhibitor, an interferon, a CpG oligodeoxynucleotide (CpG ODN), a cytotoxic agent, tumor necrosis factor alpha (TNFα), tumor necrosis factor beta (TNFβ), a cyclic dinucleotide, or a Granulocyte-macrophage colony-stimulating factor (GM-CSF).

L) Claim 72 (New): The method of claim 1, wherein the detectable agent comprises a fluorescent dye, an enzyme used in an ELISA, a paramagnetic molecule, a radioisotope or radionuclide, or an iodinated contrast agent.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Ishii Reference: As relevant prior art, the examiner cites Ishii et al. (US 2010/0104632 A1), which was previously cited in the file record. Ishii et al. (hereafter referred to as Ishii) is drawn to administration of a liposome comprising a regulatory T-cell ligand, as of Ishii, title and abstract. Ishii teaches a method of intraperitoneal administration in paragraph 0088. However, the method of Ishii is drawn to treating allergic and autoimmune diseases, as of Ishii, paragraph 0001. As such, there would have been no expectation that the patients of Ishii would have had tumor associated macrophages at least because the patients of Ishii do not have tumors but rather have different diseases. Therefore, Ishii does not teach delivering a therapeutic or detectable agent to a tumor associated macrophage.
Ma Reference: As relevant prior art, the examiner cites Ma et al. (Cellular & Molecular Immunology, Vol. 7, 2010, pages 381-388), which was previously cited in the file record. Ma et al. (hereafter referred to as Ma) is drawn to imiquimod and gardiquimod (which are toll like receptor 7 agonists) for use in immunotherapy for melanoma, as of Ma, page 381, title and abstract. Ma teaches intraperitoneal administration on page 383, right column, paragraph entitled “Gardiquimod and imiquimod improve the antitumor effects of tumor lysate-loaded DCs in mice.”
Ma differs from the claimed invention for at least the following reasons. First, Ma does not appear to teach particles in the claimed size range. Secondly, although Ma provides teachings related to macrophages, there is no evidence that these are tumor-associated macrophages (as opposed to “regular” macrophages that are not tumor associated). 
Tumor Associated Macrophages vs. “Regular” Macrophages: In regard to the distinction between tumor associated macrophages and “regular” macrophages, the examiner cites Lin et al. (Journal of Hematology & Oncology, Vol. 12:76, 2019, pages 1-16). Lin et al. (hereafter referred to as Lin) is drawn to tumor associated macrophages, and teaches that a large volume of studies suggest that tumor associated macrophages serve as prominent metastasis promoters, as of Lin, page 1, right column. As such, the skilled artisan would have expected that tumor associated macrophages would have helped a tumor grow. In contrast, the skilled artisan would have understood that “regular” macrophages would not have helped a tumor grow. Therefore, tumor associated macrophages are not the same as “regular” macrophages. As such, the skilled artisan would not have expected that the method of Ma, which appears to activate “regular” macrophages, would have been useful to have delivered an agent to tumor associated macrophages.
Unexpected Results Related to Particle Size: Additionally, the instant application appears to show unexpectedly desirable results related to particles with a negative charge that are in the claimed size range as compared with differently sized particles. Data showing this is present at least in instant figure 8. The left column of instant figure 8 shows the location of intraperitoneally injected nanoparticles in the disclosed size range having a red marker. The middle column shows the location of tumors. The data in figure 8 shows that the greatest concordance between the nanoparticles and the tumors occurs at 500 nm. This indicates that nanoparticles at that size deliver the payload to the tumor most effectively at this size as compared with smaller or larger sizes. In addition, other figures such as figures 15-17 appear to show that the mechanism by which this method occurs involves the nanoparticles being uptaken by tumor associated macrophages; see figures 15-17 as well as the instant specification on page 4, paragraphs 0025-0026 and page 5, paragraph 0027. That the recited charge and particle size results in the best uptake of particles by tumor associated macrophages is a beneficial result in regard to delivering a drug or detectable agent to a tumor that would not have been expected by one of ordinary skill in the art.
As the Ma reference does not teach a particle with the required particle size, Ma therefore does not teach the unexpectedly desirable results associated with administering particles in the claimed range of charge and size.
Stephan Reference: As an additional relevant reference that has not previously been cited and is relevant to the examination of the instant application, the examiner cites Stephan (US 2021/0046156 A1). Stephan was published and effectively filed later than the effective filing date of the instant application. Nevertheless, the teachings of Stephan are relevant in terms of understanding the art related to delivery to a tumor associated macrophage, and will therefore be discussed here.
Stephan teaches methods to modulate the activation state of immune cells, as of Stephan, title and abstract. Stephan teaches intraperitoneal administration of mRNA containing nanoparticles to genetically transform tumor-associated macrophages into tumoricidal cells in paragraph 0011. With regard to particle size, Stephan suggests the following in paragraph 0009, relevant text within paragraph reproduced below.

    PNG
    media_image1.png
    39
    402
    media_image1.png
    Greyscale

Elsewhere in the reference, it appears that Stephan most desires particles sized 90-130 nm, as of paragraph 0096 of Stephan.
Proceeding contrary to the accepted wisdom in the art is evidence of non-obviousness. See MPEP 2145(X)(D)(3). In this case, applicant has proceeded contrary to the accepted wisdom in the art. This is because the accepted wisdom in the art suggests that, in order to achieve drug delivery to a tumor associated macrophage, the drug should be present in particles small enough to infiltrate the tumor, as taught by Stephan. However, applicant proceeded contrary to this by sizing particles in a size range that would have been expected to have been too large to infiltrate the tumor based upon the teachings of Stephan. Applicant found that the claimed particle size range (about 400 nm to about 800 nm) achieves superior results regarding targeting tumor associated macrophages as compared with the smaller particle sizes the method of the accepted wisdom in the art (small enough to infiltrate the tumor, which appears to be less than 130 nm). This is an unexpected result that overcomes the previously presented prima facie case of obviousness.
Sigalov Reference: As an additional relevant reference, the examiner cites Sigalov et al. (US 2022/0047512 A1). Sigalov is drawn to delivery of protein fragments, as of the title and abstract. Sigalov teaches the following in paragraph 0053, reproduced below.

    PNG
    media_image2.png
    292
    471
    media_image2.png
    Greyscale

As such, Sigalov teaches that functionalization of the administered particles is needed to achieve uptake by tumor associated macrophages, and that non-functionalized particles are not uptaken by tumor associated macrophages. In contrast, the instantly claimed invention achieves tumor associated macrophage uptake of non-functionalized particles. Omission of an element (particle functionality such as targeting ligands) and retention of its function (the particles being able to be uptaken by tumor associated macrophages) is an indicium of non-obviousness. See MPEP 2144.04(II)(B).
Tsai Reference: As relevant prior art, the examiner cites Tsai et al. (Pharmaceutical Research, Vol. 24, No. 9, September 2007, pages 1691-1701). Tsai et al. (hereafter referred to as Tsai) is drawn to intraperitoneal administration of paclitaxel, as of Tsai, page 1691, title and abstract. Tsai teaches administering paclitaxel intraperitoneally in a gelatin nanoparticle, as well as administering paclitaxel intraperitoneally in a polylactide-co-glycolide microparticle. 
Tsai differs from the claimed method for at least the following reasons. First, Tsai does not teach that the gelatin nanoparticle is anionic. Tsai also does not teach that the method of Tsai delivers the paclitaxel payload to tumor associated macrophages. In fact, Tsai teaches the following on page 1698, left column.

    PNG
    media_image3.png
    301
    561
    media_image3.png
    Greyscale

As such, the skilled artisan would have expected that the particles of Tsai, when administered intraperitoneally, would have either passed through the lymph nodes or been trapped in the lymph nodes rather than being uptaken by tumor associated macrophages. There would have been no expectation that the particles used in the method of Tsai would have been administered to tumor associated macrophages. 
The fact that a certain result or characteristic (e.g. delivery to a tumor associated macrophage) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Similarly, inherency may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient. See MPEP 2163.07(a). As such, there is insufficient evidence to indicate that delivery to tumor associated macrophages would have been inherent in the teachings of Tsai. 
Additionally, inherency must be based on what was necessarily present in the prior art, not what would have resulted due to optimization of conditions. See MPEP 2112(IV). In this case, a method of intraperitoneally administering an anionic nanoparticle does not appear to be necessarily present in Tsai, as Tsai does not teach that the administered gelatin nanoparticle is anionic. As such, the examiner is unable to make the case that delivery to tumor associated macrophages would have been inherent in Tsai because the skilled artisan would have had to have optimized the particles of Tsai to have achieved the negative charge recited by the instant claims. As administration of anionic nanoparticles intraperitoneally is not necessarily present in Tsai, the examiner cannot make the case that a specific property; namely, delivery to a tumor-associated macrophage, would have been inherent in the method of Tsai.  
Oseltamivir Has Anti-Cancer Properties: The examiner further notes that although oseltamivir is most well known as an anti-influenza drug, it has been used in the treatment of cancer. See e.g. Josefowitz et al. (US 2015/0064282 A1), paragraph 0001.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612